DETAILED ACTION
This office action is in response to the application filed on 1/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): Regarding Claim 1, “a control circuit configured to generate input pulses to control the power stage circuit; a slope compensation circuit configured to generate the input pulses”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate both “Slope Compensation Adjust” (see fig. 2), “a current comparator output” (Specification ¶24) and “a slope adjustment circuit” (Specification ¶25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  

In regards to claim 13, line 1, it appears that “The converter of claim 9” should be “The converter of claim 12”.  The Examiner notes the claims to “a fourth transconductance amplifier” wherein claim 12 includes the “third transconductance amplifier”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation " a control circuit configured to generate input pulses…a slope compensation circuit configured to generate the input pulses" in lines 4 and 5.  It is unclear which element is generating the “input pulses” as the two elements are separately claimed limitations.    
Claim 1 recites the limitation "the adjusted slope compensation signal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-8 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Munroe et al. (US20180278160, hereinafter Munroe).
	Regarding Claim 9, Munroe discloses a converter circuit (fig. 4), comprising: a power stage circuit (FETS of 101) coupled between an input (101 power source) and an output (@Vout) of the converter circuit, the power stage circuit including a control input (gates of FETS); a driver circuit (Drivers) coupled to the control input; a feedback circuit (R1/R2, Remote Sense Amplifier) comprising: an error amplifier (Remote Sense Amplifier ) coupled to a feedback voltage (V3) and a reference voltage (@ gnd); a comparator (Current Loop Error Amplifier) coupled to the driver circuit including a first input (+) coupled to an output of the error amplifier (via vshare amp and voltage loop amp) and a second input (-) coupled to an output of the power stage (via Gi); and a slope compensation with slope adjustment circuit (Cp2, Rz1, Cp1) coupled to the output of the error amplifier (via 105.1) and to the first input of the comparator (via Vshare amp).
	Regarding Claim 10, Munroe discloses (fig. 4) the slope compensation with slope adjustment circuit (Cp2, Rz1, Cp1) is configured to provide a dynamically adjusted compensation signal based on a value of a selected inductor coupled to the output of the power stage circuit (the selection of L would 
	Regarding Claim 14, Munroe discloses an integrated circuit device (fig. 4), comprising: a control circuit (fig. 4 minus (power source, drivers, inductor L and FETS)) configured to generate a control signal (to drivers) to control a power converter circuit (power source, drivers, inductor L and FETS); a slope compensation circuit (Cp2, Rz1, Cp1) configured to provide a compensation signal ((Cp2, Rz1, Cp1) output) to the control circuit, wherein the control circuit is configured to generate the control signal based at least in part on the compensation signal (Via V2); and a slope compensation adjustment circuit (Vshare amplifier and 105.2) configured to dynamically adjust the compensation signal based on a rate of change of a sensed output current of an inductor (via Gi) selected to be coupled to the power converter circuit.
	Regarding Claim 15, Munroe discloses (fig. 4) the slope compensation adjustment circuit (Vshare amplifier and 105.2) is configured to receive a current signal or a voltage signal at the inductor for sensing the rate of change of the sensed output current (via Rs).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 10581325 (hereinafter ‘325). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1,  ‘325 discloses a converter circuit, comprising: a power stage circuit configured to convert an input voltage received by an inductor to an output voltage provided at an output; a control circuit configured to generate input pulses to control the power stage circuit; a slope compensation circuit configured to generate the input pulses based at least in part on the compensation 
Regarding claim 2,  ‘325 discloses wherein the slope compensation adjustment circuit is further configured to sense the output current at the inductor, to determine a downslope of the sensed output current, and to generate an emulated upslope based on the sensed output current (claim 2).
Regarding claim 3,  ‘325 discloses the modulation circuit is further configured to modulate the emulated upslope with the downslope to produce the adjusted slope compensation signal such that the downslope equals the emulated upslope (claim 3).
Regarding claim 4,  ‘325 discloses wherein the slope compensation adjustment circuit is configured to generate the emulated upslope by integrating over a capacitor a current proportional to a difference between a voltage measured at an input to the converter circuit and a voltage measured at an output of the converter circuit (claim 4).
Regarding claim 5,  ‘325 discloses wherein the converter circuit comprises a buck converter, and wherein the voltage measured at the output of the converter circuit comprises a voltage measured at an output of a half-bridge node of the buck converter (claim 5). 
Regarding claim 6,  ‘325 discloses the converter circuit of claim 4, wherein the slope compensation adjustment circuit is further configured to sample a peak of the emulated upslope, to sample a peak of the downslope, and wherein the modulation circuit is configured to adjust a charging current of the emulated upslope so that the peak of the emulated upslope is equal to the peak of the downslope (claim 6).
Regarding claim 7,  ‘325 discloses 7. The converter circuit of claim 6, wherein the modulation circuit is configured to add current to the compensation signal if the emulated upslope is less than the 
Regarding claim 8,  ‘325 discloses the converter circuit of claim 2, wherein the modulation circuit comprises a transconductance amplifier configured to modulate the emulated upslope with the downslope (claim 8).
Regarding claim 9,  ‘325 discloses a converter circuit, comprising: a power stage circuit coupled between an input and an output of the converter circuit, the power stage circuit including a control input; a driver circuit coupled to the control input; a feedback circuit comprising: an error amplifier coupled to a feedback voltage and a reference voltage; a comparator coupled to the driver circuit including a first input coupled to an output of the error amplifier and a second input coupled to an output of the power stage; and a slope compensation with slope adjustment circuit coupled to the output of the error amplifier and to the first input of the comparator (claim 9).
Regarding claim 10,  ‘325 discloses the converter circuit of claim 9, wherein the slope compensation with slope adjustment circuit is configured to provide a dynamically adjusted compensation signal based on a value of a selected inductor coupled to the output of the power stage circuit (claim 10).
Regarding claim 11,  ‘325 discloses the converter circuit of claim 9 wherein the slope compensation with slope adjustment circuit comprises: a first transconductance amplifier coupled to an input voltage and configured to modulate the input voltage; a second transconductance amplifier coupled to an output voltage and configured to modulate the output voltage; and an integrating capacitor coupled to the first transconductance amplifier and the second transconductance amplifier and configured to integrate the input voltage and the output voltage to produce an emulated upslope for current through the inductor (claim 11).

Regarding claim 13,  ‘325 discloses the converter circuit of claim 9, wherein the slope compensation with slope adjustment circuit comprises a fourth transconductance amplifier configured to modulate an emulated upslope current of the inductor with a sensed downslope current of the inductor to provide a dynamically adjusted compensation signal such that the emulated upslope current is equal to the sensed downslope current (claim 13).
Regarding claim 14,  ‘325 discloses an integrated circuit device, comprising: a control circuit configured to generate a control signal to control a power converter circuit; a slope compensation circuit configured to provide a compensation signal to the control circuit, wherein the control circuit is configured to generate the control signal based at least in part on the compensation signal; and a slope compensation adjustment circuit configured to dynamically adjust the compensation signal based on a rate of change of a sensed output current of an inductor selected to be coupled to the power converter circuit (claim 14).
Regarding claim 15,  ‘325 discloses the integrated circuit device of claim 14, wherein the slope compensation adjustment circuit is configured to receive a current signal or a voltage signal at the inductor for sensing the rate of change of the sensed output current (claim 16).
Regarding claim 16,  ‘325 discloses the integrated circuit device of claim 14, wherein the slope compensation adjustment circuit is configured to determine a downslope of the sensed output current, 
Regarding claim 17,  ‘325 discloses the integrated circuit device of claim 16, wherein the slope compensation adjustment circuit comprises a transconductance amplifier configured to modulate the emulated upslope with the downslope (claim 17).
Regarding claim 18,  ‘325 discloses the integrated circuit device of claim 16, wherein the slope compensation adjustment circuit is configured to generate the emulated upslope by integrating over a capacitor a current proportional to a difference between a voltage measured at an input to the integrated circuit and a voltage measured at an output of the integrated circuit (claim 18).
Regarding claim 19,  ‘325 discloses the integrated circuit device of claim 18, wherein the slope compensation adjustment circuit is further configured to sample a peak of the emulated upslope, to sample a peak of a downslope current through the inductor, and to adjust a charging current of the emulated upslope so that the peak of the emulated upslope is equal to the peak of the downslope current (claim 19).
Regarding claim 20,  ‘325 discloses the integrated circuit device of claim 19, wherein the slope compensation adjustment circuit is configured to add current to the compensation signal if the emulated upslope is less than the downslope current, and wherein the slope compensation adjustment circuit is configured to remove current from the compensation signal if the emulated upslope is greater than the downslope current (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838